IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                October 26, 2011 Session

                 BOBBY J. SPEARS v. WENDY WEATHERALL

              Direct Appeal from the Chancery Court for Shelby County
                   No. CH-10-2150     Walter L. Evans, Chancellor


                 No. W2011-00690-COA-R3-CV - Filed April 4, 2012


This is a grandparent visitation case. Appellant is the former stepfather of the Appellee.
After approximately twenty-five years of marriage, Appellant and Appellee’s mother
divorced. During the marriage, Appellant maintained a close relationship to Appellee and
Appellee’s child. Even after the divorce, Appellee allowed Appellant to regularly visit with
her child. After Appellee began limiting Appellant’s contact with her child, Appellant filed
a petition for grandparent visitation. The trial court concluded that Appellant did not fall
within the definition of “grandparent” under Tennessee Code Annotated section 36-6-306(e),
and dismissed the petition for lack of standing. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

D AVID R. F ARMER, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Zachary M. Moore, Mitchell D. Moskovitz, and Adam N. Cohen, Memphis, Tennessee, for
the appellant, Bobby J. Spears.

Vickie Hardy Jones, Memphis, Tennessee, for the appellee, Wendy Weatherall.

                                        OPINION

                        I. Background and Procedural History

        The facts relevant to the disposition of this matter are undisputed. Wendy Weatherall
is the biological mother of the minor child at issue in this case, born February 12, 2005.
Bobby J. Spears, was married to Ms. Weatherall’s mother for approximately twenty-five
years, and helped raise Ms. Weatherall from the time she was five years old. After Ms.
Weatherall gave birth to her son, Mr. Spears became actively involved in his life as his step-
grandfather. Mr. Spears saw Ms. Weatherall’s son frequently, often picked him up from
daycare and school, and occasionally paid for his private school tuition. Moreover, Ms.
Weatherall and her son lived with her mother and Mr. Spears for extended periods of time
during their marriage. Mr. Spears is neither the biological or adopted father of Ms.
Weatherall.

       On November 16, 2009, Mr. Spears and Ms. Weatherall’s mother divorced. Although
Mr. Spears was no longer her stepfather, Ms. Weatherall permitted Mr. Spears to regularly
visit with her son. In July 2010, however, Ms. Weatherall began to severely limit Mr.
Spears’ contact with her son.

       On November 29, 2010, Mr. Spears filed a petition for grandparent visitation in
Shelby County Circuit Court. Ms. Weatherall responded by filing a motion to dismiss the
petition. In her motion, Ms. Weatherall argued that the trial court was without subject matter
jurisdiction to grant Mr. Spears’ request for visitation because he lacked standing.
Specifically, Ms. Weatherall argued that Mr. Spears lacked standing because he did not fall
within the definition of “grandparent” under Tennessee Code Annotated section 36-6-306(e).
In response, Mr. Spears argued that the plain language of the statute expressly refuted Ms.
Weatherall’s argument, and therefore he had standing to seek grandparent visitation.1

       On February 18, 2011, after conducting a hearing on the motion, the trial court
concluded that Mr. Spears lacked standing to bring a claim for grandparent visitation because
he did not fall within the definition of “grandparent” under Tennessee Code Annotated § 36-
6-306(e). On March 1, 2011, the trial court entered an order dismissing Mr. Spears’ petition.
Mr. Spears timely filed a notice of appeal to this Court.

                          II. Issue Presented and Standard of Review

       On appeal, the sole issue for our review is whether Mr. Spears had standing as a
“grandparent” to file a petition for grandparent visitation under Tennessee Code Annotated
section 36-6-306(e). Whether a party has standing is a question of law. Cox v. Shell Oil Co.,
196 S.W.3d 747, 758 (Tenn. Ct. App. 2005) (citations omitted). Likewise, statutory
interpretation presents a question of law. Cnty. of Shelby v. Tompkins, 241 S.W.3d 500, 505


        1
          In his response to Ms. Weatherall’s motion to dismiss, Mr. Spears attached various greeting cards
from Ms. Weatherall and her child referring to him as “dad,” “G-Daddy,” and “Grandpa.” In addition, Mr.
Spears attached fifteen separate affidavits from friends and family members, all of which attested that Mr.
Spears always held himself out to be the child’s grandfather, and that the child always referred to Mr. Spears
as his grandfather.

                                                     -2-
(Tenn. Ct. App. 2007) (citing Tidwell v. Memphis, 193 S.W.3d 555, 559 (Tenn. 2006)). As
such, our review is de novo with no presumption of correctness given to the decision of the
court below. Tenn. R. App. P. 13(d); Tidwell, 193 S.W.3d at 559.

                                        III. Analysis

        “When a statute creates a cause of action and designates who may bring an action, the
issue of standing is interwoven with that of subject matter jurisdiction and becomes a
jurisdictional prerequisite.” Osborn v. Marr, 127 S.W.3d 737, 740 (Tenn. 2004) (citing
Grom v. Burgoon, 448 Pa. Super. 616, 672 A.2d 823, 824 (1996)). As a result, a court does
not have subject matter jurisdiction to hear a petition for grandparent visitation unless the
party filing the petition has standing. Tennessee Code Annotated section 36-6-306(e)
designates which individuals have standing to file a petition for grandparent visitation. This
provision of the Code provides in part:

       [T]he word “grandparent” includes, but is not limited to:
             (1) A biological grandparent;
             (2) The spouse of a biological grandparent; or
             (3) A parent of an adoptive parent.

Tenn. Code Ann. § 36-6-306(e). On appeal, Mr. Spears argues that the phrase “includes, but
is not limited to” clearly demonstrates that the three examples provided within the definition
of “grandparent” were intended to be illustrative, rather than an exhaustive list, of those
individuals who have standing to file a petition for grandparent visitation. In response, Ms.
Weatherall argues that a present legal relationship with the child must exist, either by blood,
marriage, or adoption, for an individual to have standing to file a petition for grandparent
visitation. To resolve this dispute, we must interpret the meaning of “grandparent” as it is
defined under Tennessee Code Annotated section 36-6-306(e).

       The Tennessee Supreme Court recently summarized the applicable principles for
matters involving statutory interpretation as follows:

       When dealing with statutory interpretation, well-defined precepts apply.
       Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 836 (Tenn. 2008). Our
       primary objective is to carry out legislative intent without broadening or
       restricting the statute beyond its intended scope. Houghton v. Aramark Educ.
       Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002). In construing legislative
       enactments, we presume that every word in a statute has meaning and purpose
       and should be given full effect if the obvious intention of the General
       Assembly is not violated by so doing. In re C.K.G., 173 S.W.3d 714, 722

                                              -3-
       (Tenn. 2005). When a statute is clear, we apply the plain meaning without
       complicating the task. Eastman Chem. Co. v. Johnson, 151 S.W.3d 503, 507
       (Tenn. 2004). Our obligation is simply to enforce the written language. Abels
       ex rel. Hunt v. Genie Indus., Inc., 202 S.W.3d 99, 102 (Tenn. 2006). When a
       statute is ambiguous, however, we may refer to the broader statutory scheme,
       the history of the legislation, or other sources to discern its meaning. Colonial
       Pipeline, 263 S.W.3d at 836. Courts must presume that a legislative body was
       aware of its prior enactments and knew the state of the law at the time it passed
       the legislation. Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995).

Estate of French v. Stratford House, 333 S.W.3d 546, 554 (Tenn. 2011).

        Tennessee Code Annotated section 36-6-306(e) is clear and unambiguous. The statute
explicitly provides that the definition of “grandparent” includes a biological grandparent, the
spouse of a biological grandparent, and the parent of an adoptive parent. More importantly,
the statute specifically states that “it is not limited to” those three groups of individuals.

        Recently, in Lovelace v. Copley, M2011-00170-COA-R3CV, 2012 WL 368221 (Tenn.
Ct. App. Feb. 3, 2012), we examined the “includes, but is not limited to” language at issue
in the case at bar. In Lovelace, we concluded that an adoptive parent of a child’s biological
parent fit within the statutory definition of “grandparent” based on the “well-settled [law in
Tennessee] that adoptive parents enjoy the same constitutionally protected rights as
biological parents.” Id. at *7. Furthermore, we held that the spouse of that adoptive parent,
by virtue of marriage, had the same standing as the spouse of a biological grandparent under
Tennessee Code Annotated section 36-6-306(e)(2). Id. Judge Kirby, however, in her
separate concurrence and partial dissent, emphasized that:

       Grandparent visitation statutes must be narrowly construed in order to comport
       with the state and federal constitutions, because they are in derogation of the
       parents' fundamental constitutional rights. See, e.g., In Matter of Rupa, 161
N.H. 311, 13 A.3d 307, 317 (N.H. 2010). Thus, while the language in
       Tennessee's statute permits the court to verge slightly beyond the three
       enumerated subsections defining ‘grandparent,’ the Constitution requires us
       to do so with great prudence.

              ....

       [N]owhere in the statutory definition of grandparent is there any language
       indicating that the quality of the relationship is considered in determining
       whether the petitioners meet the statutory definition. Rather, the structure and

                                              -4-
       language of the statute as a whole show clearly that the court is to first
       determine whether the petitioners are ‘grandparents’ within the statutory
       definition. If the court finds that the petitioners do not fit within the statutory
       definition of ‘grandparent,’ the inquiry goes no further. Only if the court finds
       that the petitioners are ‘grandparents’ does the court go on to determine ‘the
       presence of a danger of substantial harm to the child,’ explicitly considering
       whether the child had a ‘significant existing relationship’ with the petitioning
       grandparents.

Id. at *21-22.

        Based upon the foregoing, we conclude that Mr. Spears is not a “grandparent” as
defined under Tennessee Code Annotated section 36-6-306(e). Unlike the individuals in
Lovelace, we find no support for an interpretation that would give a former step-grandparent
standing to file a petition for grandparent visitation under the statute. While we are mindful
of the relationship between Mr. Spears and his former step-grandchild, any consideration of
this relationship in our determination of standing would be “at odds with the language and
structure of the grandparent visitation statute,” and would be “clearly contrary to the Court’s
obligation to respect the parents’ constitutional right to raise their child as they see fit.” Id.
at *21-22; see also Troxel v. Granville, 530 U.S. 57, 66 (2000); Hawk v. Hawk, 855 S.W.2d
573, 577-79 (Tenn. 1993). Accordingly, we find no error in the trial court’s dismissal of Mr.
Spears’ petition for grandparent visitation.

                                        IV. Conclusion

       For the foregoing reasons, we affirm the judgment of the trial court. Costs of this
appeal are taxed to the Appellant, Bobby J. Spears, for which execution may issue if
necessary.




                                                     _________________________________
                                                     DAVID R. FARMER, JUDGE




                                               -5-